Decs-*3ded that the proper course, to have a solicitor stricken from the rolls, is to file charges, accompanied by affidavits supporting the same, and to obtain an order that he show cause, at a time to be specified by the court, why he should not be stricken from the rolls, and that a certified copy of the charges and of the order to show cause must be served upon the person accused such time before the day appointed for showing cause as the court may direct.
fr'umiiojoiU.
order io dismiss bill on payntHM»1 of costs, is con*
Eff-ot or nn ⅛-d
That where the complainant enters a common order to 4 dismiss his bill upon payment of costs, the order is conditional, and if he commences another suit before such costs are paid, or at least have been tendered, the pendency of the first suit may be pleaded in abatement of the second. But that where the complainant enters an absolute order to dismiss his bill, with costs to be paid to the defendants, they may either treat it as a valid decree and proceed to collect their costs thereon as if it had been actually entered by order of the court, or may treat it as irregular and apply and have it set aside on that ground.
The service of the subpoena in the first cause, and all subsequent proceedings thereon, set aside for irregularity, with costs to be taxed, and proceedings ordered to be stayed in both causes until the costs of the former suit are paid, together with costs of this motion.